Case 4:19-cv-04132-BAB Document 31                 Filed 04/23/20 Page 1 of 1 PageID #: 121



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

RYAN CERNOSEK                                                                      PLAINTIFF

v.                                    Civil No. 4:19-cv-04132

WARDEN J. WALKER, Miller County
Detention Center (“MCDC”); CAPTAIN
G. ADAMS, MCDC; and SERGEANT
B. GRIFFIE                                                                     DEFENDANTS

                                             ORDER

       Before the Court is Defendants’ Motion to Withdraw as Counsel for Sergeant Griffie in his

Individual Capacity Only. (ECF No. 29). Defendants request that Jamie Huffman Jones, be

permitted to withdraw as counsel for Defendant Griffie in his individual capacity only as Kaylen

Lewis is now his attorney of record in this case. However, Ms. Jones states she will continue to

represent Defendant Griffie in his official capacity.

       Defendants’ Motion to Withdraw as Counsel for Sergeant Griffie in his Individual Capacity

Only (ECF No. 29) is GRANTED. The Clerk is DIRECTED to terminate Jamie Huffman

Jones as counsel for Defendant Sergeant Griffie in his individual capacity only. Ms. Jones

will continue to represent Defendant Griffie in his official capacity. Ms Jones representation

of the other Defendants will continue.

       IT IS SO ORDERED THIS 23rd day of April 2020.

                                              /s/Barry A. Bryant
                                              HON. BARRY A. BRYANT
                                              UNITED STATES MAGISTRATE JUDGE
